133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jorge Israel LEON, Petitioner,v.IMMIGRATION AND NATURALIZATION MEMORANDUM SERVICE, Respondent.
Nos. 97-70464, Ajb-lqh-jxa.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 19, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Jorge Israel Leon, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal from an immigration judge's ("IJ") decision finding him statutorily ineligible for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  The BIA dismissed Leon's appeal pursuant to 8 C.F.R. §§ 3.1(d)(1-a)(i)(A) and (E) (1997) for lack of specificity in his notice of appeal and for failing to file a supporting brief or statement after indicating in his notice of appeal that he would do so.  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a),1 and we deny the petition for review.


3
Although Leon indicates in the jurisdictional statement of his opening brief that he seeks review of the BIA's summary dismissal of his appeal, he devotes the remainder of his brief to discussing only the underlying merits of his asylum application.  Specifically, Leon contends the IJ "interpret[ed] the relevant case law [in]correctly" and that he was statutorily eligible for relief.  Because Leon fails to address how the BIA erred by summarily dismissing his appeal we conclude that Leon has waived his right to challenge the BIA's decision.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996), cert. denied, 118 S.Ct. 49 (1997).  Moreover, we have reviewed the administrative record and conclude that the BIA did not err by summarily dismissing Leon's appeal.  See Toquero v. INS, 956 F.2d 193, 195-97 (9th Cir.1992).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because the government initiated deportation proceedings against Leon before April 1, 1997, we continue to exercise jurisdiction pursuant to 8 U.S.C. § 1105a(a) over the instant petition.  See Sections 306(c)(1) and 309(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub.L. No. 104-208, 110 Stat. 3009 (1996), as amended by Act of Oct. 11, 1966, Pub.L. No. 104-302, 110 Stat. 3656